                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:96CR46

       vs.
                                                                   ORDER
LEON D. MILTON,

                    Defendant.


      This matter is before the Court on the Defendant’s Motion to Revise Retroactive

Sentencing Worksheet, ECF No. 612. The Motion will be granted, insofar as the Court

will direct the Probation Office to review the worksheet prepared on February 4, 2019,

ECF No. 608; update the worksheet with any appropriate revisions; and file the updated

worksheet.

       IT IS ORDERED:

      1. The Defendant’s Motion to Revise Retroactive Sentencing Worksheet, ECF No.

      612, is granted insofar as the Probation Office is ordered to review the worksheet

      prepared on February 4, 2019, ECF No. 608, update the worksheet with any

      appropriate revisions, and file the updated worksheet; and

      2. The Defendant’s pro se Motions at Filings 610 and 611 are denied, because

      the Defendant is represented by counsel.

      Dated this 18th day of February 2020.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
